Title: From George Washington to Major General Stirling, 23 March 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


My Lord
Head Quarters [Middlebrook] 23d March 1779
I should have issued orders for the fatigue parties intended to erect the Signals to assemble tomorrow but I was not certain that the Guides would be ready. Instead therefore of a general Order for the purpose, I would propose that you give directions to the parties from Woodfords and Scotts to erect the Signals at Steels Gap and the Hill upon Baskenridge Road. I will desire Genl Smallwood to furnish parties from the Maryland Brigades to erect those at Waynes, Lincolns and Quibble town Gaps, and shall refer the Officers to your Lordship for the proper construction of the Beacons—Be pleased to direct Burrel who is to guide the party from the Penna line to the Hill near princetown to attend at Genl St Clairs quarters tomorrow morning at 8 OClock—I imagine the Signal No. 8a and 8b were to have been erected by Muhlenbergs Brigade upon a supposition that they remained below. But as they have returned to Camp, some other Corps most convenient must undertake it. I shall write to Genl Knox to have the Pluckemin Signal erected. I am &.
